IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20136
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DONACIANO ROJAS,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-96-CR-152-1
                       - - - - - - - - - -
                          April 14, 1998

Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Donaciano Rojas appeals from his sentence following his

guilty plea to one count of conspiracy to possess with intent to

distribute cocaine, and three counts of possession with intent to

distribute cocaine.   Rojas argues that the district court erred

in: 1) pronouncing an oral sentence that varied from the written

judgment; 2) imposing a sentence enhancement, pursuant to U.S.

Sentencing Guidelines § 3B1.1(a), for Rojas’ role as a leader or

organizer of a criminal activity involving five or more

participants; and, 3) calculating his base offense level.   In

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-20136
                                -2-

addition, Rojas contends that the Government breached an

agreement with him by failing to request a downward departure

from the district court.

     We have reviewed the record and find no error.   Accordingly,

the sentence imposed by the district court is AFFIRMED.